13-1053
         Balla v. Holder
                                                                                        BIA
                                                                                Vomacka, IJ
                                                                               A098 277 002
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 14th day of October, two thousand fourteen.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                DENNY CHIN,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _____________________________________
12
13       SHKELZEN BALLA,
14                Petitioner,
15
16                         v.                                   13-1053
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Andrew P. Johnson, New York, NY.
24
25       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
26                                     General; Stephen J. Flynn, Assistant
27                                     Director; Lynda A. Do, Attorney,
28                                     Office of Immigration Litigation,
29                                     United States Department of Justice,
30                                     Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Shkelzen Balla, a native and citizen of Albania, seeks

6    review of a February 26, 2013, decision of the BIA affirming

7    the September 14, 2011, decision of Immigration Judge (“IJ”)

8    Alan A. Vomacka, which denied Balla’s application for

9    asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).     In re Shkelzen Balla,

11   No. A098 277 002 (B.I.A. Feb. 26, 2013), aff’g No. A098 277

12   002 (Immig. Ct. N.Y.C. Sept. 14, 2011).     We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history in this case.

15       Under the circumstances of this case, we review the

16   IJ’s decision as modified by the BIA.     See Xue Hong Yang v.

17   U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).

18   The applicable standards of review are well established.

19   See 8 U.S.C. § 1252(b)(4)(B); see Yanqin Weng v. Holder, 562

20   F.3d 510, 513 (2d Cir. 2009).

21       A past persecution finding creates a presumption of a

22   well-founded fear of future persecution, which the


                                     2
1    government may rebut by demonstrating a fundamental change

2    in circumstances in the applicant’s native country.          8

3    C.F.R. § 1208.13(b)(1)(i)(A).       In this case, the agency

4    concluded that the success of the Albanian Democratic Party

5    in multiple recent national elections undermined the

6    presumption that Balla would be persecuted in the future

7    because Albanian Socialist Party members had previously

8    persecuted him based on his support of the Democratic Party.

9    Substantial evidence supports the agency’s finding.          See 8

10   C.F.R. § 1003.1(d)(3)(iv); Hoxhallari v. Gonzales, 468 F.3d

11   179, 185, 187 (2d Cir. 2006) (We “require no robotic

12   incantation by an IJ when stating for the record that, for

13   example, Albania is no longer a Communist tyranny run by a

14   psychopath.” (internal quotation marks omitted)).

15       Balla argues that Albania is still a corrupt state and

16   that Albanian police sometimes operate with impunity.

17   However, generalized violence does not give rise to an

18   asylum claim, and in any event Balla fails to demonstrate

19   that he has an objectively reasonable fear of future

20   persecution on account of a protected ground, or that anyone

21   seeks to harm him specifically.       See Ramsameachire v.

22   Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004); Melgar de Torres

                                     3
1    v. Reno, 191 F.3d 307, 314 (2d Cir. 1999).    Because Balla

2    did not establish the objective likelihood of future harm

3    needed to make out an asylum claim, he is necessarily unable

4    to meet the higher standard required to succeed on a claim

5    for withholding of removal or CAT relief.     See Lecaj v.

6    Holder, 616 F.3d 111, 119-20 (2d Cir. 2010); see also Mu

7    Xiang Lin v. U.S. Dep’t of Justice, 432 F.3d 156, 160 (2d

8    Cir. 2005).

9        In certain circumstances, an IJ may grant asylum to an

10   applicant who has established past persecution, but not a

11   well-founded fear of future persecution.     See 8 C.F.R.

12   § 1208.13(b)(1)(iii); Wu Zheng Huang v. INS, 436 F.3d 89, 98

13   (2d Cir. 2006).    This so-called “humanitarian asylum” has

14   been reserved for applicants who have suffered atrocious

15   forms of persecution or who may suffer other serious harm

16   upon their return.     See 8 C.F.R. § 1208.13(b)(1)(iii);

17   Matter of Chen, 20 I. & N. Dec. 16, 19 (B.I.A. 1989).        To

18   merit a grant of humanitarian asylum on the basis of severe

19   past persecution, an applicant must demonstrate

20   “long-lasting physical or mental effects of his

21   persecution.”     Jalloh v. Gonzales, 498 F.3d 148, 151-52 (2d

22   Cir. 2007).


                                     4
1        Balla states that he was beaten on several occasions

2    and threatened with death if he did not stop supporting the

3    Democratic Party, but he fails to discuss what lasting

4    physical or emotional impact this harm had on him.    The

5    agency did not abuse its discretion when it concluded that

6    Balla failed to demonstrate that the persecution he suffered

7    was so severe as to warrant humanitarian asylum.     See 8

8    U.S.C. § 1252(b)(4)(D); Jalloh, 498 F.3d at 151-52;

9    Hoxhallari, 468 F.3d at 184 (upholding the denial of

10   humanitarian asylum to a supporter of the Albanian

11   Democratic Party who had been beaten and harassed on six

12   occasions).
13
14       For the foregoing reasons, the petition for review is

15   DENIED.   As we have completed our review, any stay of

16   removal that the Court previously granted in this petition

17   is VACATED, and any pending motion for a stay of removal in

18   this petition is DISMISSED as moot.    Any pending request for

19   oral argument in this petition is DENIED in accordance with

20   Federal Rule of Appellate Procedure 34(a)(2), and Second

21   Circuit Local Rule 34.1(b).

22                                 FOR THE COURT:
23                                 Catherine O’Hagan Wolfe, Clerk




                                    5